Citation Nr: 1744851	
Decision Date: 10/10/17    Archive Date: 10/17/17

DOCKET NO.  16-37 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for the cause of the Veteran's death. 

2. Entitlement to accrued benefits. 


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Appellant

ATTORNEY FOR THE BOARD

Erin J. Carroll, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from January 1952 to June 1953.  He died in June 2012.  The appellant is his surviving spouse. 

This matter came to the Board of Veterans' Appeals (Board) on appeal from a January 2014 rating decision issued by the Philadelphia, Pennsylvania Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the appellant's claim for service connection for the Veteran's cause of death, as well as her claim for accrued benefits.  Jurisdiction has since transferred to the RO in San Juan, the Commonwealth of Puerto Rico.

In the July 2016 substantive appeal, the appellant asked for a hearing before a Decision Review Officer (DRO).  The DRO hearing was held in October 2016.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

Although the Board regrets the additional delay, a remand is necessary in order to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim, so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).

As an initial matter, the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (the Court), are applicable to this matter.  Information concerning the VCAA has not been provided to the appellant in response to her August 2012 claim.  The Board finds that the August 20, 2012 development letter did not sufficiently apprise the appellant of the information, and any medical or lay evidence, necessary to substantiate her claims.  On remand, the RO should send the appellant full and proper VCAA notification as to these matters.

In addition, in a claim for Disability and Indemnity Compensation (DIC) benefits, VCAA notice requirements include (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007). 

Unfortunately, the August 20, 2012 correspondence and January 2014 notification letter sent by the RO did not notify the appellant of any of the elements required in Hupp, and none of the statements received from the appellant or her representative showed that she had actual knowledge of the requirements to substantiate her claim, either based on a service-connected disability or on a disability not yet service-connected.  It also appears that the appellant was not apprised of the requirements to substantiate her claim for accrued benefits.  Therefore, while the Board regrets the additional delay in deciding the claim, the case must be returned to the RO to ensure that the appellant receives a corrective VCAA notice under 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b) that includes an explanation of the evidence and information required to substantiate an accrued benefits claim and a DIC claim in accordance with Hupp.

At the time of his death in June 2012, the Veteran was service-connected for a shell fragment wound of the right arm, muscle injury, and fracture of right humerus with radial nerve injury and loss of use of his dominant hand (rated as 70 percent disabling); he was also awarded TDIU, effective October 8, 2010. 

The appellant and her representative contend that the Veteran's death was related to his military service.  The death certificate showed that the immediate cause of death was cardiopulmonary arrest, bronchial aspiration and severe community acquired pneumonia.  The death certificate also noted that the Veteran died at University Hospital.  The terminal VA treatment records, as well as post-service treatment records since August 2010 should be obtained and associated with the claims folder. VA treatment records through August 2010 are already of record.

Finally, a review of the VBMS and Virtual VA record appears to indicate that the appellant's August 2012 claim for DIC and accrued benefits, as well as the related January 2014 rating decision are missing from the Veteran's electronic record.  As such, while on remand, the AOJ should ensure that all outstanding paper documents are associated with the Veteran's electronic record.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Associate all outstanding paper documents with the Veteran's VBMS record, to specifically include the appellant's August 2012 VA Form 21-534, as well as the January 2014 rating decision on appeal.

2. The RO should send the appellant notice compliant with the VCAA that addresses the requirements for her DIC claim and that includes (1) a statement of the conditions for which the Veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected in accordance with Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The notice should also include an explanation of the evidence and information required to substantiate an accrued benefits claim.  This notice must inform the appellant of the information and evidence, if any, that she is to provide to VA and the information and evidence, if any, that VA will attempt to obtain on her behalf.  A copy of this letter must be included in the file. 

3. The RO should contact the appellant and obtain the names and addresses of all medical care providers, VA and non-VA, that treated the Veteran for his service-connected right arm disability and nonservice-connected respiratory disabilities since August 2010.  Of particular interest are the terminal treatment records from University Hospital.  After the appellant has signed the appropriate releases, those records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the RO cannot obtain records identified by the appellant, a notation to that effect should be inserted in the file.  The appellant and her representative are to be notified of unsuccessful efforts in this regard, in order to allow her the opportunity to obtain and submit those records for VA review. 

4. After completion of the above and any additional development deemed necessary, the issues on appeal should be reviewed with consideration of all applicable laws and regulations.  If the benefits sought on appeal remain denied, the appellant and her representative should be furnished an appropriate supplemental statement of the case (SSOC) and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




